Citation Nr: 0823708	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-20 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1974 to September 1975.  He died in April 2004.  
The appellant is the veteran's surviving spouse.

Procedural history

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

38 U.S.C. § 1310 claim

The appellant's August 2004 claim of entitlement to service 
connection for the cause of the veteran's death under 38 
U.S.C. § 1310, was denied in an October 2004 RO rating 
decision.  The appellant disagreed with the October 2004 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in June 2005.

In March 2008, the appellant presented sworn testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge in Washington, D.C.  
A transcript of the hearing has been associated with the VA 
claims folder. 



38 U.S.C. § 1151 claim

The appellant submitted a claim for entitlement to 
compensation under 38 U.S.C. 
§ 1151  in December 2004.  In essence, she contended that 
medications prescribed by VA to treat the veteran's service-
connected schizophrenia may have caused or contributed to the 
cause of his death.  

For reasons which are unclear, the RO included the § 1151 
issue in a July 2006 supplemental statement of the case 
(SSOC), notwithstanding that it had not been previously 
adjudicated.  This was clearly an error.  See 38 C.F.R. 
§ 19.31(a) (2007):  "In no case will a [SSOC] be used to 
announce decisions by the agency of original jurisdiction on 
issues not previousy addressed in the Statement of the Case . 
. . ." 

In any event, the RO denied the §  1151 claim in a February 
2007 rating decision.  In a VA Form 646 dated May 17, 2007, 
the appellant through her representative reiterated that she 
believed that VA medical treatment, in particular medications 
prescribed for the veteran's service-connected schizophrenia, 
caused his death.  
In so doing, she effectively expressed disagreement with the 
February 2007 RO determination.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA must liberally construe all 
documents filed by a claimant].  A statement of the case has 
not been issued as to that claim. 

Accordingly, for reasons explained in more detail below, the 
appellant's claim of entitlement to compensation under 38 
U.S.C. § 1151 is REMANDED to the RO via the VA Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The veteran, who served on active duty from January 1974 
to September 1975, died in April 2004 at the age of 51.  The 
death certificate listed the veteran's cause of death as 
arteriosclerotic cardiovascular disease, with contributing 
conditions of hypertension and chronic obstructive pulmonary 
disease (COPD).

2.  Service connection for schizophrenia, evaluated as 100 
percent disabling effective November 1996, was in effect at 
the time of the veteran's death.

3.  The preponderance of the medical evidence of record is 
against a finding that a service-connected disability caused 
or contributed to the cause of the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for the cause of the 
veteran's death under 
38 U.S.C. § 1310.

The appellant seeks service connection for the cause of the 
veteran's death.  
In essence, she contends that the veteran's service-connected 
schizophrenia led to the development of hypertension, one of 
the contributing causes of his death.  

[As is described elsewhere in this decision, the veteran 
alternatively seeks VA compensation for the veteran's death 
under the provisions of 38 U.S.C. § 1151.  That issue is 
being remanded below.]

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection for the cause of the 
veteran's death in a letter from the RO dated August 2004, 
including evidence that "the veteran died from a service-
related injury or disease."

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claims in the above-
referenced August 2004 VCAA letter.  Specifically, the letter 
stated that VA would assist the appellant in obtaining 
relevant records from any Federal agency, including those 
from the military, VA Medical Centers, and the Social 
Security Administration.  With respect to private treatment 
records, the VCAA letter informed the appellant that VA would 
make reasonable efforts to request such records.

The August 2004 letter emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original letter].

The August 2004 VCAA letter specifically requested: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that it informed the appellant that 
she could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  

Therefore, upon receipt of an application for service 
connection claims, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claims and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claims as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The appellant was provided specific notice of the Dingess 
decision in a letter from the RO dated May 2007, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The appellant was 
also advised in the letter as to examples of evidence that 
would be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations, 
statements from employers as to job performance and time lost 
due to service-connected disabilities, and witness 
statements.  

With respect to effective date, the letter instructed the 
appellant that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the appellant of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the appellant may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Despite not being afforded a subsequent adjudication 
following the issuance of the Dingess letter, the appellant 
has not been prejudiced because elements (4) and (5), degree 
of disability and effective date, are rendered moot via the 
RO's denial of the service connection claim.  The appellant's 
claim was denied based on element (3), connection between the 
veteran's service and his death.  As explained above, the 
appellant has received proper VCAA notice as to her 
obligations, and those of VA, with respect to that crucial 
element.  

Because the Board is denying the appellant's claim, elements 
(4) and (5) remain moot.

In short, the record indicates the appellant received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the appellant in obtaining evidence 
necessary to substantiate her service connection claim for 
the cause of the veteran's death, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
veteran's death certificate, the reports of VA and private 
medical treatment, the appellant's statements, the veteran's 
statements, and service treatment records.  A VA medical 
opinion was provided in January 2006.  The examination report 
reflects that the examiner reviewed the veteran's claims 
folder and rendered appropriate diagnoses and opinions based 
on the questions presented by the RO. 

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2007).  She has retained the services of a 
representative and, as noted above, she testified at a Board 
hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
See  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2007).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See
 38 C.F.R. § 3.312(b) (2007).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2007); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Analysis
 
The veteran died in April 2004, at the age of 51, nearly 
thirty years after leaving service.  His sole service-
connected disability was paranoid schizophrenia, which was 
rated 100 percent at the time of his death.  The death 
certificate listed the veteran's cause of death as 
arteriosclerotic cardiovascular disease.  Hypertension and 
COPD were listed as other significant conditions contributing 
to the veteran's death.  

The appellant seeks service connection for the cause of the 
veteran's death.  
In substance, she contends that the veteran's service-
connected schizophrenia caused hypertension, which 
contributed to his death.

In order to establish service connection for cause of death, 
there must be (1) evidence of death; (2) evidence of a 
service-connected disability; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the veteran's death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  There is no 
question that elements (1) and (2) have been met.  The 
Board's discussion will therefore focus on element (3), 
medical nexus between the veteran's service-connected 
schizophrenia and his death.

With respect to critical element (3), medical nexus, there is 
only one competent medical opinion of record.  In the January 
2006 VA medical opinion, the reviewing physician concluded 
that "[t]he veteran's blood pressure at the time of 
presentation to the hospital was normal.  Hypertension noted 
in the ICU was noted following resuscitative efforts with 
sympathomimetic agents which can trigger this response.  He 
became hypotensive shortly after this elevated [blood 
pressure] reading and subsequently died.  Furthermore, there 
is no scientific evidence showing schizophrenia can cause 
hypertension.  Anxiety and stress can cause increases in 
heart rate and pulse rate but these effects are usually 
short-lived and transient . . . . Schizophrenia therefore is 
not likely the cause of sudden death."

The Board observes that this opinion appears to be congruent 
with the medical evidence of record.  There is no suggestion 
in the clinical records that the veteran's schizophrenia 
caused his hypertension.  Further, the record is absent any 
evidence that the veteran's schizophrenia in any way 
contributed to his sudden death.  Schizophrenia is not 
mentioned in the terminal hospital records, nor is it listed 
in the veteran's death certificate.

The appellant's presentation is limited to her own lay 
theories concerning the purported relationship between the 
veteran's service-connected schizophrenia and his diagnosed 
hypertension.

The appellant contended that the veteran's schizophrenia, 
which was manifested at times by anxiety and panic attacks, 
led to the development of hypertension, thereby causing the 
veteran's death.  This theory was specifically discounted by 
the reviewing VA physician, quoted above.

The appellant has alternatively contended that over-
prescription of medications for schizophrenia may have led to 
hypertension and ultimately the veteran's death. 
At the March 2008 personal hearing, the appellant advanced 
yet another theory of entitlement, specifically that the 
veteran's death was caused by his failure to take his blood 
pressure medication and that this omission was due to his 
schizophrenia.  

Treatment notes from February, March and April of 1992, well 
over a decade before the veteran's death, indicated that the 
veteran was inconsistent in taking his psychotropic 
medication.  In the March 1992 treatment note, the veteran 
explained that he sometimes did not take his psychotropic 
medication.  In any event, there is nothing else in the 
record which indicates or suggests that there was over- or 
under-medication of psychiatric medications, much less that 
such caused hypertension. 

Moreover, the veteran's lengthy treatment records do not 
indicate any failure to take his other prescribed medication.  
Indeed, the January 2006 VA reviewer specifically stated: 
"Review of his medications at the time of death showed 
regular doses and interval of doses of these medications."  
Crucially, aside from the appellant's hearing testimony, 
there is no evidence demonstrating that he failed to take his 
blood pressure medication as directed.  Indeed, although it 
was not very artfully expressed, the January 2006 reviewing 
physician indicated that medications were not a factor in the 
veteran's demise.   The reviewer also noted that the 
veteran's blood pressure was normal upon his admission to the 
hospital, which further works against the appellant's theory.
  
The only evidence of a relationship between the veteran's 
cause of death and his service-connected disability emanates 
from the appellant herself.  The Board notes, however, that 
it is now well-settled that lay persons, such as the 
appellant, are not competent to comment on the proper 
diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, any such 
statements offered in support of the appellant's claim do not 
constitute competent medical evidence and cannot be accepted 
by the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995).  The appellant's statements are accordingly 
entitled to no weight of probative value.  See Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus].

As has been discussed in connection with the VCAA above, the 
appellant has been accorded ample opportunity to provide 
competent medical opinion evidence in support of her claim.  
She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002).  

Accordingly, element (3) has not been met, and the 
appellant's claim fails on that basis.  

The Board will briefly address the matter of the 100 percent 
disability rating which was assigned for schizophrenia at the 
time of the veteran's death.  Under 38 C.F.R. § 3.321 (c)(3), 
debilitation may be assumed "[w]here the service-connected 
condition affects vital organs."  In this case, the 
veteran's only service-connected disability was 
schizophrenia, which manifestly did not affect a vital organ.  
Accordingly, this regulation in inapplicable. 

In short, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for the veteran's cause of 
death under 
38 U.S.C. § 1310 is denied.




	(CONTINUED ON NEXT PAGE)





REMAND

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
the cause of the veteran's death.

As detailed in the Introduction above, the veteran has 
recently filed what is arguably a notice of disagreement 
concerning the RO's February 2007 her claim of entitlement to 
death benefits under 38 U.S.C. § 1151 (West 2002).

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
A remand for such action is now necessary.

[The Board again notes, as it did in the Introduction, that 
the RO issued a SSOC in July 2006 which in part addressed the 
appellant's §1151 claim.  However, there had never been a 
previous rating decision as to that issue, much less a NOD 
from the appellant.  The SSOC was therefore a nullity.]

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should issue a SOC pertaining to the 
appellant's 
38 U.S.C.A. § 1151 claim.  In connection 
therewith, the appellant and her 
representative should be provided with 
appropriate notice of her appellate 
rights.


The appellant has the right to submit additional evidence and 
argument as to the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).

The Board intimates no conclusion, legal or factual, with 
respect to this claim.




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


